Exhibit 10(dd)

DEMAND LOAN AGREEMENT (this "Agreement")
dated as of August 20, 2004 among CEP Lending, Inc. (the
"Lender") and PPL Energy Funding Corporation (the "Borrower").

The Borrower has requested the Lender, and the Lender has agreed, to provide a
credit facility to the Borrower in an aggregate principal amount of up to
$300,000,000 on the terms and conditions set out in this Agreement.

ARTICLE I

DEFINITIONS

Section 1.01   Definitions. Capitalized terms used in this Agreement shall have
the respective meanings set forth below.

"Agreement" means this Loan Agreement, as amended, restated, supplemented or
modified from time to time.

"Availability Period" means the period from and including the Closing Date to
but excluding the Termination Date.

"Bankruptcy Code" means the Bankruptcy Reform Act of 1978, as amended, or any
successor statute.

"Borrower" is defined in the introductory paragraph of this Agreement.

"Business Day" means any day except a Saturday, Sunday or other day on which
commercial banks in Allentown, Pennsylvania and New York, New York are
authorized by law to close.

"Closing Date" means the date hereof.

"Commitment" means the commitment of the Lender to make Loans under Section 2.01
of this Agreement.

"Credit Rating" means (i) with respect to any entity other than a financial
institution, the current (A) rating issued or maintained by S&P or Moody's with
respect to such entity's senior, unsecured debt securities or (B) corporate
credit rating or long-term issuer rating issued or maintained with respect to
such entity by S&P or Moody's, or (ii) if such entity is a financial
institution, the ratings issued or maintained by S&P or Moody's with respect to
such entity's long-term, unsecured, unsubordinated deposits.

"Default" means any condition or event which constitutes an Event of Default or
which with the giving of notice or lapse of time or both would, unless cured or
waived, become an Event of Default.

"Dollars" and the sign "$" means lawful money of the United States of America.

"Event of Default" has the meaning set forth in Section 5.01.

"Interest Period" means, unless otherwise agreed to by the Borrower and the
Lender, a period commencing on the first day of each calendar quarter and ending
on the last day of such calendar quarter; provided, that no Interest Period
shall end after the Termination Date.

"Investment Grade Entity" means an entity having a Credit Rating of BBB- or
above from S&P or Baa3 or above from Moody's.

"Lender" is defined in the introductory paragraph of this Agreement.

"Loan" means a demand loan made by the Lender to the Borrower pursuant to the
terms of this Agreement.

"Loan Documents" means this Agreement and the Notes, collectively.

"London Interbank Offered Rate" means, for any Interest Period, the interest
rate for deposits in Dollars for a three-month period which appears on Telerate
Page 3750 (or any successor page) as the London interbank offered rate for
deposits in Dollars at approximately 11:00 a.m. (London time) one Business Day
before the first day of such Interest Period; provided, however, if more than
one rate is specified on Telerate page 3750, the applicable rate shall be the
arithmetic means of all such rates. If for any reason such rate is not
available, the term "London Interbank Offered Rate" means for any Interest
Period, the rate per annum appearing on Reuters Screen LIBO Page as the London
interbank offered rate for deposits in Dollars at approximately 11:00 a.m.
(London time) one Business Day before the first day of such Interest Period for
a period of time comparable to such Interest Period; provided, however, that if
more than one such rate is specified on Reuters Screen LIBO Page, the applicable
rate shall be the arithmetic mean of all such rates (rounded upwards, if
necessary, to the nearest 1/100 of 1%). If for any reason the London interbank
offered rate is not available on either Telerate page 3750 or Reuters Screen
LIBO Page, the term "London Interbank Offered Rate" means for any Interest
Period, the rate per annum at which deposits in Dollars are offered to Wachovia
Bank, National Association in the London interbank market at approximately 11:00
a.m. (London time) one Business Day before the first day of such Interest Period
in an amount approximately equal to the principal amount of the Loan to which
such Interest Period is to apply and for a period of time comparable to such
Interest Period.

"Maximum Commitment" has the meaning set forth in Section 2.01.

"Moody's" means Moody's Investors Service, Inc., or any successor thereto.

"Note" means any promissory note issued pursuant to this Agreement to evidence
the obligation of the Borrower to repay outstanding Loans.

"Notice of Borrowing" has the meaning set forth in Section 2.02.

"PPL Energy Supply" means PPL Energy Supply, LLC, or any successor thereto.

"S&P" means the Standard & Poor's Rating Group, a division of The McGraw-Hill
Companies, Inc., or any successor thereto.

"Termination Date" means December 31, 2009 or such earlier date upon which the
Commitment shall have been terminated in its entirety in accordance with this
Agreement or the Agreement shall have been otherwise terminated.

ARTICLE II

THE LOANS

Section 2.01   Commitment to Lend. Subject to Sections 2.07 and 6.01(c), the
Lender agrees, on the terms and conditions set forth in this Agreement, to make
Loans to the Borrower pursuant to this Section 2.01 from time to time during the
Availability Period in amounts such that the aggregate of all outstanding Loans
shall not exceed $300,000,000 (the "Maximum Commitment"). Within the foregoing
limits, the Borrower may borrow under this Section 2.01, repay or prepay Loans
and reborrow under this Section 2.01.

Section 2.02   Notice of Borrowings. The Borrower shall give the Lender notice,
either in writing or electronically (a "Notice of Borrowing"), specifying (i)
the date of such Loan, which shall be a Business Day; and (ii) the aggregate
amount of such Loan.

Section 2.03   Irrevocability of Notice; Funding of Loans.

(a)   Irrevocability of Notice. Upon the Lender's receipt of a Notice of
Borrowing, such Notice of Borrowing shall not thereafter be revocable by the
Borrower.

(b)   Funding of Loans. The Lender shall make available each Loan, in United
States Federal or other funds immediately available in Allentown, Pennsylvania,
to the Borrower for credit to any bank account designated by the Borrower from
time to time not later than 6:00 p.m. (Allentown, Pennsylvania time) on the date
of each Loan.

Section 2.04   Noteless Agreement; Evidence of Indebtedness.

(a)   The Lender shall maintain an account or accounts evidencing the
indebtedness of the Borrower to the Lender resulting from each Loan made by the
Lender from time to time, including (i) the amount of each Loan made hereunder
and the Interest Period with respect thereto, (ii) the amount of any principal
or interest due and payable or to become due and payable from the Borrower to
the Lender hereunder and (iii) the amount of any sum received for the benefit of
the Lender hereunder from the Borrower.

(b)   The entries maintained in the accounts maintained pursuant to paragraph
(a) above shall be prima facie evidence of the existence and amounts of the
principal and interest payment obligations therein recorded; provided, however,
that the failure of the Lender to maintain such accounts or any error therein
shall not in any manner affect the obligation of the Borrower to repay the
principal and interest payment obligations in accordance with their terms.

(c)   The Lender may request that its Loans be evidenced by a Note. In such
event, the Borrower shall prepare, execute and deliver to the Lender a Note
payable to the order of the Lender. Thereafter, the Loans evidenced by such Note
and interest thereon shall at all times be represented by one or more Notes
payable to the order of the payee named therein (or any assignee), except to the
extent that the Lender or an assignee subsequently returns any such Note for
cancellation and requests that such Loans once again be evidenced as described
in paragraph (a) above.

Section 2.05   Interest Rates.

(a)   Interest Rates. Each Loan shall bear interest on the outstanding principal
amount thereof, for each day during the Interest Period applicable thereto, at a
rate per annum equal to the sum of the London Interbank Offered Rate for such
Interest Period plus 1.25%. Such interest shall be payable for each Interest
Period on the twentieth (20th) calendar day (or, if such calendar day is not a
Business Day, the next following Business Day) following the last day of such
Interest Period. Any overdue principal of or interest on any Loan shall bear
interest, payable on demand, for each day until paid at a rate per annum equal
to the sum of 2% plus the London Interbank Offered Rate applicable to such Loan
at the date such payment was due.

(b)   Determination and Notice of Interest Rates. The same interest rate shall
apply to all outstanding Loans during an Interest Period. The Lender shall
determine the interest rate applicable to all Loans during each Interest Period
one Business Day before the first day of such Interest Period. The Lender shall
give prompt notice to the Borrower of each rate of interest so determined, and
its determination thereof shall be conclusive in the absence of manifest error.

Section 2.06   Optional Prepayments and Repayments. The Borrower may prepay any
Loan, in each case in whole or in part at any time, or from time to time.

Section 2.07   General Provisions as to Payments. The Borrower shall make each
payment of principal of and interest on the Loans not later than 6:00 p.m.
(Allentown, Pennsylvania time) on the third business day following receipt of
demand notice from the Lender and otherwise on the date when due, without
set-off, counterclaim or other deduction, in United States Federal or other
funds immediately available, to the Lender at any bank account designated by the
Lender from time to time. If the date for any payment of principal is extended
by operation of law or otherwise, interest thereon shall be payable for such
extended time.

Section 2.08   Computation of Interest and Fees. All interest and fees shall be
computed on the basis of a year of 360 days and paid for the actual number of
days elapsed (including the first day but excluding the last day).

ARTICLE III

CONDITIONS TO LOANS

Section 3.01   Conditions to All Loans. The obligation of the Lender to make any
Loan is subject to the satisfaction of the following conditions:

(a)   receipt by the Lender of a Notice of Borrowing as required by Section
2.02;

(b)   the fact that, immediately before and after giving effect to such Loan, no
Default or Event of Default shall have occurred and be continuing;

(c)   the fact that the representations and warranties of the Borrower contained
in the Loan Documents shall be true and correct on and as of the date of such
Loan;

(d)   receipt by the Lender of such other assurances, certificates, documents,
consents or opinions as the Lender may reasonably request, in each case in form
and substance satisfactory to them.

Each Loan shall be deemed to be a representation and warranty by the Borrower on
the date of such Loan as to the facts specified in clauses (b) and (c) of this
Section.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants that:

Section 4.01   Status. The Borrower is a corporation duly organized, validly
existing and in good standing under the laws of the Commonwealth of Pennsylvania
and has the corporate authority to make and perform each Loan Document.

Section 4.02   Authority; No Conflict. The execution, delivery and performance
by the Borrower of each Loan Document have been duly authorized by all necessary
corporate action and do not violate (i) any provision of law or regulation, or
any decree, order, writ or judgment, (ii) any provision of its articles of
incorporation or bylaws, or (iii) result in the breach of or constitute a
default under any indenture or other agreement or instrument to which the
Borrower is a party.

Section 4.03   Legality; Etc. Each Loan Document constitutes the legal, valid
and binding obligation of the Borrower, and the Notes, when executed and
delivered in accordance with this Agreement, will constitute legal, valid and
binding obligations of the Borrower, in each case enforceable against the
Borrower in accordance with their terms except to the extent limited by (a)
bankruptcy, insolvency, fraudulent conveyance or reorganization laws or by other
laws relating to or affecting the enforceability of creditors' rights generally
and by general equitable principles which may limit the right to obtain
equitable remedies regardless of whether enforcement is considered in a
proceeding of law or equity or (b) any applicable public policy on
enforceability of provisions relating to contribution and indemnification.

Section 4.04   Compliance with Laws. To the knowledge of the Borrower, the
Borrower is in compliance with all applicable laws, regulations and orders of
any governmental authority, domestic or foreign, in respect of the conduct of
its business and the ownership of its property, except to the extent (a) such
compliance is being contested in good faith by appropriate proceedings or (b)
non-compliance would not reasonably be expected to materially and adversely
affect its ability to perform any of its obligations under the Loan Documents.

Section 4.05   No Default. No Default or Event of Default has occurred and is
continuing.

ARTICLE V

DEFAULTS

Section 5.01   Events of Default. If one or more of the following events (each
an "Event of Default") shall have occurred and be continuing:

(a)   the Borrower shall fail to pay when due any principal of the Loans; or

(b)   the Borrower shall fail to pay when due any interest on the Loans for five
(5) Business Days following the date such payment becomes due hereunder; or

(c)   any representation, warranty or certification made by the Borrower in any
Loan Document shall prove to have been incorrect in any material respect when
made or deemed made; or

(d)   the Borrower shall commence a voluntary case or other proceeding seeking
liquidation, reorganization or other relief with respect to itself or its debts
under any bankruptcy, insolvency or other similar law now or hereafter in effect
or seeking the appointment of a trustee, receiver, liquidator, custodian or
other similar official of it or any substantial part of its property, or shall
consent to any such relief or to the appointment of or taking possession by any
such official in an involuntary case or other proceeding commenced against it,
or shall make a general assignment for the benefit of creditors, or shall fail
generally to pay, or shall admit in writing its inability to pay, its debts as
they become due, or shall take any corporate action to authorize any of the
foregoing; or

(e)   an involuntary case or other proceeding shall be commenced against the
Borrower seeking liquidation, reorganization or other relief with respect to it
or its debts under any bankruptcy, insolvency or other similar law now or
hereafter in effect or seeking the appointment of a trustee, receiver,
liquidator, custodian or other similar official of it or any substantial part of
its property, and such involuntary case or other proceeding shall remain
undismissed and unstayed for a period of 60 days; or an order for relief shall
be entered against the Borrower under the Bankruptcy Code;

then, and in every such event, while such event is continuing, the Lender may
(A) by notice to the Borrower terminate the Commitment, and the Commitment shall
thereupon terminate, and (B) by notice to the Borrower declare the Loans
(together with accrued interest and accrued and unpaid fees thereon) to be, and
the Loans shall thereupon become, immediately due and payable without
presentment, demand, protest or other notice of any kind (except as set forth in
clause (A) above), all of which are hereby waived by the Borrower; provided,
that, in the case of any Default or any Event of Default specified in clause
5.01(d) or 5.01(e) above with respect to the Borrower, without any notice to the
Borrower or any other act by the Lender, the Commitment shall thereupon
terminate and the Loans (together with accrued interest and accrued and unpaid
fees thereon) shall become immediately due and payable without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower. Nothing in this Article V or elsewhere in this Agreement shall
alter the nature of this Agreement as a demand loan agreement or alter or
otherwise diminish the Lender's rights at any time to declare the Loans
(together with accrued interest and accrued and unpaid fees thereon, if
applicable) due and payable with three business days' notice, irrespective of
whether a Default or an Event of Default then exists.

ARTICLE VI

COLLATERAL REQUIREMENT

Section 6.01   Collateral Requirement. The Borrower hereby represents, warrants
and undertakes to the Lender as follows:

(a)   As of the date hereof, PPL Energy Supply is a wholly owned subsidiary of
the Borrower and its Credit Ratings are BBB by S&P or Baa2 by Moody's.

(b)   The Borrower will notify the Lender promptly of any downgrade in PPL
Energy Supply's Credit Ratings.

(c)   If PPL Energy Supply's Credit Ratings are downgraded below BBB by S&P and
Baa2 by Moody's, the Borrower will (i) promptly (and, in any event with ten (10)
days) thereafter notify the Lender thereof and (ii) cause PPL Energy Supply to
provide to the Lender, within thirty (30) days thereafter, (x) a letter of
credit, in form and substance reasonably acceptable to the Lender, from any of
PPL Energy Supply's then-existing credit facilities (or, if no such credit
facility exists or PPL Energy Supply is unable to cause a letter of credit to be
issued thereunder, from an Investment Grade Entity reasonably acceptable to the
Lender), or (y) other comparable form of credit support acceptable to the Lender
in its sole discretion, in each case in a face or principal amount equal to the
aggregate principal amount of all Loans then outstanding plus any accrued and
unpaid interest thereon; provided, that the Lender shall not thereafter be
required to make any additional Loans to the Borrower unless and until the face
or principal amount of such letter of credit or other comparable form of credit
support is increased by the amount of any such additional Loans. The Lender
shall be entitled to draw upon any such letter of credit or other comparable
form of credit support only in the amount and to the extent that the Borrower
fails to make a payment in accordance with the terms of this Agreement. In the
event that, at any time after the issuance of any such letter of credit or other
comparable form of credit support in favor of the Lender, this Agreement is
terminated in accordance with its terms (other as a result of the termination of
the Commitment pursuant to Section 5.01 while any amounts are outstanding
hereunder) or PPL Energy Supply's Credit Ratings are upgraded to BBB or above by
S&P or Baa2 or above by Moody's, then the Lender shall return to PPL Energy
Supply such letter of credit or other comparable form of credit support for
cancellation (or otherwise cause such letter of credit or other comparable form
of credit support to be cancelled).

ARTICLE VII

MISCELLANEOUS

Section 7.01   Notices. Except as otherwise expressly provided herein, all
notices and other communications shall have been duly given and shall be
effective (i) when delivered, (ii) when transmitted via telecopy (or other
facsimile device) to the number set out below, (iii) the Business Day following
the day on which the same has been delivered prepaid (or on an invoice basis) to
a reputable national overnight air courier service or (iv) the third Business
Day following the day on which the same is sent by certified or registered mail,
postage prepaid, in each case to the respective parties at the address or
telecopy numbers set forth below, or at such other address as such party may
specify by written notice to the other party hereto:

if to the Lender:

CEP Lending, Inc.
3993 Howard Hughes Parkway, Suite 250
Las Vegas, Nevada 89109
Attention: Mindy Riddle
Telephone: 702-866-2203
Facsimile: 702-866-2244

if to the Borrower:

PPL Energy Funding Corporation
Two North Ninth Street
Allentown, PA 18101-1179
Attention: Treasury Department, GENTW14
Telephone: 610-774-5771
Facsimile: 610-774-5235

Section 7.02   Termination. The Lender may terminate this Agreement at any time
with three business days' notice to the Borrower. The Borrower may terminate
this Agreement at any time with three business days' notice to the Lender;
provided, that no such termination shall be effective unless and until all
amounts outstanding hereunder (including any accrued and unpaid interest) have
been paid in full to the Lender.

Section 7.03   No Waivers; Non-Exclusive Remedies. No failure by the Lender to
exercise, no course of dealing with respect to, and no delay in exercising any
right, power or privilege hereunder or under any Loan Document shall operate as
a waiver thereof nor shall any single or partial exercise thereof preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. The rights and remedies provided in the Loan Documents shall be
cumulative and not exclusive of any rights or remedies provided by law.

Section 7.04   Amendments and Waivers. Any provision of this Agreement or the
Notes may be amended or waived if, but only if, such amendment or waiver is in
writing and is signed by the Borrower and the Lender.

Section 7.05   Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns. The Borrower may not assign this Agreement or
its obligations hereunder or under the Notes without the prior written consent
of the Lender.

Section 7.06   Governing Law. This Agreement and each Note shall be governed by
and construed in accordance with the internal laws of the State of New York.

Section 7.07   Counterparts; Integration; Effectiveness. This Agreement may be
signed in any number of counterparts, each of which shall be an original, with
the same effect as if the signatures thereto and hereto were upon the same
instrument. This Agreement and the Notes constitute the entire agreement and
understanding among the parties hereto and supersede any and all prior
agreements and understandings, oral or written, relating to the subject matter
hereof and thereof.

[signature page follows]                                          
                 



      IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.



 

CEP LENDING, INC., as the Lender

 

 

By:                                           
Name:
Title:

 

 

PPL ENERGY FUNDING CORPORATION, as the Borrower

 

 

By:                                         
Name:
Title: